NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



NEXTGEN RESTORATION, INC., a/a/o    )
INEXSELCYS MERCADO,                 )
                                    )
           Appellant,               )
                                    )
v.                                  )                Case No. 2D13-5444
                                    )
CITIZENS PROPERTY INSURANCE         )
CORPORATION, a Florida              )
Governmental Entity,                )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed November 19, 2014.

Appeal from the Circuit Court for
Hillsborough County; Tracy Sheehan,
Judge.

Susan W. Fox of Fox & Loquasto, P.A.,
Orlando; and Ricardo J. Diaz and Michael
Grossman of Cohen Battisti, Attorneys at
Law, Winter Park, for Appellant.

Maureen G. Pearcy of Hinshaw &
Culbertson LLP, Coral Gables, for
Appellee.

KHOUZAM, Judge.

             Nextgen Restoration, Inc., appeals an order dismissing its complaint

against Citizens Property Insurance Corporation. Because Citizens Property Insurance
Corporation has conceded that reversal is proper and we agree, we reverse the order

on appeal and remand for further proceedings.



             Reversed and remanded.



DAVIS, C.J., and WALLACE, J., Concur.




                                        -2-